MORRISON, Judge.
The offense is the unlawful showing and exhibition of lewd and lascivious motion pictures, as denounced by Article 527, P. C.; the punishment, a fine of $500.00.
The prosecutrix testified that, in company with one Thompson, she went to the home of appellant; that she was there furnished a bottle of beer and a glass of whiskey, and the appellant then exhibited a motion picture to the group there assembled. She described the movie as depicting a naked woman playing with her breasts and her private parts and then being kissed over the body by other women. She testified that she reported the incident to the police.
Police officers testified that, armed with a search warrant, they searched appellant’s home and seized 2 motion picture projectors and screens, 26 reels of motion picture film, 100 photographs of nude and partially nude individuals, together with statues, books, and playing cards depicting obscene poses.
A portion of the film seized was exhibited to the judge trying the case and identified by the prosecutrix.
We find the evidence sufficient to support the conviction.
There are no formal bills of exception brought forward in the record, and none are indexed in the statement of facts. Without an index, the bills of exception appearing in the statement of facts cannot be considered. Greenwood v. State, 157 Tex. Cr. Rep 58, 246 S. W. 2d 191.
The judgment of the trial court is affirmed.